Mikoll and Levine, JJ.,
dissent and vote to affirm in a memorandum by Mikoll, J. Mikoll, J. (dissenting). From a long series of cases, commencing with the seminal decision in Matter of Klimas v Trans Caribbean Airways (10 NY2d 209), New York courts, in dealing with heart attacks, have found that stress, anxiety and worry associated with employment constitute without more an accidental injury justifying an award of workers’ compensation benefits because the stress can cause physical deterioration. In reaching such a determination, the Court of Appeals in Klimas referred to Matter of Masse v Robinson Co. (301 NY 34, 37) wherein it was said that "[wjhether a particular event was an industrial accident is to be determined, not by any legal definition, but by the common-sense viewpoint of the average man”. Thus, for the first time the court found that no additional incident of physical or emotional stress provoking a heart attack need be established to find the event work related. Since then other cases have recognized that excessive emotional stress may arise from any directly experienced activities of employment and injure those workers who are physically or mentally susceptible to its effects (see, e.g., Matter of Rackley v County of Rensselaer, 141 AD2d 232, Iv dismissed 74 NY2d 791).
Here, claimant sustained a heart attack on November 26, 1982, the day after Thanksgiving, which has debilitated him to such an extent that he is no longer able to work. The attack occurred while at home. Claimant was to report for work that day. The Workers’ Compensation Board found that claimant’s job was consistently very stressful, that in the six-month period prior to his heart attack incidents occurring on June 19, 1982, August 8, 1982 and November 9, 1982 served to increase the normally high level of stress; that stress may aggravate preexisting hypertension and that claimant’s record showed that his blood pressure worsened with continued employment. This, the Board found, constituted a condition of *938repeated traumas exacerbated by the above-listed incidents. The heart attack of November 26, 1982 was thus found to arise out of and in the course of employment and claimant’s disability was found to be causally related thereto.
In our opinion, the Board’s determination should be affirmed in that there is substantial evidence to support it (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180-182). The majority points to the failure to elicit a pro forma opinion from claimant’s attending physician on causality and to the opinions of the employer’s medical expert and the impartial specialist, who were both cardiologists, that the myocardial infarction was not work related as determinative of the question of causal relationship. A search of the record indicates that although the opinion of the impartial specialist was to the effect that claimant’s feelings of stress did not cause the debilitating heart attack, his testimony lends support to the Board’s finding that claimant’s blood pressure worsened over the years with continued work. Also, the employer’s physician did not rule out causality. He said: "it seems apparent the infarct was to a far greater extent related to his risk factors and his known coronary artery disease going back at least 9-10 years rather than any stress during his employment” (emphasis supplied). This opinion does not, by any means, dispel the relationship of stress to claimant’s disabling heart attack. Rather, it places stress into a secondary category after that of claimant’s risk factors.
It is unfortunate that the question of causality was not put clearly to claimant’s physician, also a cardiologist. The record does, however, disclose that claimant’s physician was of the opinion that stress causes myocardial infarction, that certain personality types develop stress symptoms easily, that claimant had complained of stress as early as 1977 and 1978, and that stress aggravates hypertension and blood pressure.
The Board could and did rationally conclude that claimant’s difficult and pressure-filled work exposed him to undue emotional stress and that the cardiac symptoms he suffered shortly before his heart attack, in the wake of a frightening "near miss” stakeout encounter with an out of control truck on November 9, 1982, his worsening hypertension and blood pressure, were the traumas which lead to his heart attack. We would therefore affirm the Board’s decision.